DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 10/03/2019, 02/27/2021, 03/08/2021 and 07/13/2022 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuda, U.S. Patent Application Publication 2018/0122560.
Regarding Claim 1, Okuda teaches, a laminated electronic component (Fig. 4) comprising: 
a body (stack 10) including a magnetic layer (magnetic body 31) containing magnetic particles; 
a coil (29) provided within the body; and 
outer electrodes (15-1, 15-2) provided on a bottom surface of the body and each electrically connected to any one of end portions (E1, E2) of the coil, wherein 
the coil is formed by connecting a plurality of coil conductors (conductors of coil 29, P7, P9, P11) stacked within the body, and 
the body includes a non-magnetic layer (25, 27, P3) present between one of the outer electrodes (15-1, 15-2) and one of the coil conductors (conductors of coil 29, P7, P9, P11) opposing the one of the outer electrodes.  (Okuda: Figs. 4-9, para. [0025], [0026], [0036]-[0038]).

Regarding Claim 2, Okuda further teaches, wherein the non- magnetic layer (25) is in contact with the one of the coil conductors (conductors of coil 29, P7, P9, P11) opposing the one of the outer electrodes.  (Okuda: Figs. 4-9, para. [0025], [0026]).
Regarding Claim 3, Okuda further teaches, wherein the non- magnetic layer (25, 27) is in contact with the one of the outer electrodes (15-1, 15-2).  (Okuda: Figs. 4-9, para. [0025], [0026]).
Regarding Claim 6, Okuda further teaches, wherein the body further includes an additional non-magnetic layer (25, 27, P2-2) between the plurality of coil conductors (15-1, 15-2).  (Okuda: Figs. 4-9, para. [0025], [0026]).
Regarding Claim 14, Okuda further teaches, wherein the body further includes an additional non-magnetic layer (25, 27, P2-2) between the plurality of coil conductors (15-1, 15-2).  (Okuda: Figs. 4-9, para. [0025], [0026]).
Regarding Claim 15, Okuda further teaches, wherein the body further includes an additional non-magnetic layer (25, 27, P2-2) between the plurality of coil conductors (15-1, 15-2).  (Okuda: Figs. 4-9, para. [0025], [0026]).

Claims 4, 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda, as applied to claims 1, 2, 3 and 4, respectfully, in view of Matsunaga, U.S. Patent Application Publication 2016/0099102.
Regarding Claim 4 and similarly claims 9 and 10, Okuda teaches at the bottom surface of the body, at least a part of a surface of each outer electrode is located outward of the bottom surface of the body. (Okuda: Figs. 4-9, para. [0028], [0036]).
Okuda does not explicitly teach, wherein 
in a cross-section perpendicular to the bottom surface of the body, a side surface of each outer electrode has a recess-shaped wedge portion, and 
a part of the body enters the wedge portion,...
However, Matsunaga teaches (Fig. 8), wherein 
in a cross-section perpendicular to the bottom surface (111) of the body, a side surface of each outer electrode (51B, 52B) has a recess-shaped wedge portion (121b, 122b), and 
a part of the body (12) enters the wedge portion,...  (Matsunaga: Figs. 1, 2 and 8, para. [0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer electrodes of Okuda to include the step-like contact portions of Matsunaga, the motivation being that “the first and second grounding external electrodes 51B, 52B hardly come off from the inner surfaces of the laminated body 1B” [0120].  (Matsunaga: Fig. 8, para. [0120]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 16, the combination of Okuda in view of Matsunaga further teaches, wherein the body further includes an additional non-magnetic layer (Okuda: 25, 27, P2-2) between the plurality of coil conductors (Okuda: 15-1, 15-2).  (Okuda: Figs. 4-9, para. [0025], [0026]).

Claims 5, 7, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda, as applied to claims 1, 2, ,3, 5 and 6, respectively, in view of Iwasaki, U.S. Patent Application Publication 2009/0085711.
Regarding Claim 5, and similarly claims 7, 11 and 12, Okuda teaches a nonmagnetic ferrite for the non-magnetic layer. (Okuda: Figs. 4-9, para. [0027]).
Okuda does not explicitly teach, wherein the non-magnetic layer contains a Zn-Cu ferrite material.
However, Iwasaki, (Fig. 9) teaches, wherein the non-magnetic layer (3) contains a Zn-Cu ferrite material (“a non-magnetic material such as Zn--Cu ferrite” [0026]).  (Iwasaki: Figs. 1-3, para. [0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-magnetic layer of Okuda to include the Zn-Cu ferrite of Iwasaki, the motivation being that the “to improve the direct-current superposition characteristic of the laminated coil component 1” [0037].  (Iwasaki: Figs. 1-3, para. [0037]).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 17, the combination of Okuda in view of Iwasaki further teaches, wherein the body further includes an additional non-magnetic layer (Okuda: 25, 27, P2-2) between the plurality of coil conductors (Okuda: 15-1, 15-2).  (Okuda: Figs. 4-9, para. [0025], [0026]).

Claims 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda, as applied to claims 1, 2 and 3, respectively, in view of Sim et al., (hereinafter Sim), U.S. Patent Application Publication 2018/0061561.
Regarding Claim 8, and similarly claims 18 and 19, Okuda silent on the thickness of the nonmagnetic layer (P3). (Okuda: Figs. 4-9, para. [0036]-[0038]).
Okuda does not explicitly teach, wherein a thickness of the non-magnetic layer is from about 5 um to about 50 um.
However, Sim teaches (Fig. 2), wherein a thickness of the non-magnetic layer is from about 5 um to about 50 um (“[t]hicknesses of the blocking layers 141 and 142 may be 10 to 100 μm” [0068]).  (Sim: Figs. 1-3, para. [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thickness of the nonmagnetic layer of Okuda to include the thickness of the blocking layers of Sim, the motivation being that the “to prevent the magnetic flux from being concentrated on the boundary surface between the first and second coil portions 130a and 130b” [0077].  (Sim: Figs. 1-3, para. [0077]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda in view of Matsunaga, as applied to claim 4, and further in view of Iwasaki.
Regarding Claim 13, Okuda teaches at the bottom surface of the body, at least a part of a surface of each outer electrode is located outward of the bottom surface of the body, and a nonmagnetic ferrite for the non-magnetic layer. (Okuda: Figs. 4-9, para. [0027], [0028], [0036]).
Okuda does not explicitly teach, wherein 
in a cross-section perpendicular to the bottom surface of the body, a side surface of each outer electrode has a recess-shaped wedge portion, and 
a part of the body enters the wedge portion,…and 
wherein the non-magnetic layer contains a Zn-Cu ferrite material.
However, Matsunaga teaches (Fig. 8), wherein 
in a cross-section perpendicular to the bottom surface (111) of the body, a side surface of each outer electrode (51B, 52B) has a recess-shaped wedge portion (121b, 122b), and 
a part of the body (12) enters the wedge portion,...  (Matsunaga: Figs. 1, 2 and 8, para. [0117]]).
Further, Iwasaki, (Fig. 9) teaches, wherein the non-magnetic layer (3) contains a Zn-Cu ferrite material (“a non-magnetic material such as Zn--Cu ferrite” [0026]).  (Iwasaki: Figs. 1-3, para. [0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer electrodes of Okuda to include the step-like contact portions of Matsunaga, the motivation being that “the first and second grounding external electrodes 51B, 52B hardly come off from the inner surfaces of the laminated body 1B” [0120].  (Matsunaga: Fig. 8, para. [0120]).  
Further, it would have been obvious, to modify the non-magnetic layer of Okuda in view of Matsunaga to include the Zn-Cu ferrite of Iwasaki, the motivation being that the “to improve the direct-current superposition characteristic of the laminated coil component 1” [0037].  (Iwasaki: Figs. 1-3, para. [0037]).  Therefore, the limitations of Claim 13 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda in view of Matsunaga, as applied to claim 4, and further in view of Sim.
Regarding Claim 20, Okuda teaches at the bottom surface of the body, at least a part of a surface of each outer electrode is located outward of the bottom surface of the body, and 
is silent on the thickness of the nonmagnetic layer (P3). (Okuda: Figs. 4-9, para. [0027], [0028], [0036]-[0038]).
Okuda does not explicitly teach, wherein 
in a cross-section perpendicular to the bottom surface of the body, a side surface of each outer electrode has a recess-shaped wedge portion, and 
a part of the body enters the wedge portion,…and 
wherein a thickness of the non-magnetic layer is from about 5 um to about 50 um.
However, Matsunaga teaches (Fig. 8), wherein 
in a cross-section perpendicular to the bottom surface (111) of the body, a side surface of each outer electrode (51B, 52B) has a recess-shaped wedge portion (121b, 122b), and 
a part of the body (12) enters the wedge portion,...(Matsunaga: Figs. 1, 2 and 8, para. [0117]]).
Further, Sim, (Fig. 2) teaches, wherein a thickness of the non-magnetic layer is from about 5 um to about 50 um (“[t]hicknesses of the blocking layers 141 and 142 may be 10 to 100 μm” [0068]).  (Sim: Figs. 1-3, para. [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer electrodes of Okuda to include the step-like contact portions of Matsunaga, the motivation being that “the first and second grounding external electrodes 51B, 52B hardly come off from the inner surfaces of the laminated body 1B” [0120].  (Matsunaga: Fig. 8, para. [0120]).  
Further, it would have been obvious, to modify the thickness of the nonmagnetic layer of the combination of Okuda in view of Matsunaga to include the thickness of the blocking layers of Sim, the motivation being that the “to prevent the magnetic flux from being concentrated on the boundary surface between the first and second coil portions 130a and 130b” [0077].  (Sim: Figs. 1-3, para. [0077]).  Therefore, the limitations of Claim 20 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALCOLM BARNES/
Examiner, Art Unit 2837
7/28/2022



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837